Response to Amendment
The proposed amendment amends claim 1 to include the limitations “that is free of halides”, “a mixed solvent comprising a sulfone-based solvent represented by formula (II) … wherein R1 and R2 are identical or different and each represents a C1-4 alkyl group, and an ether or thioether-based solvent represented by formula (III) … wherein Y1 and Y2 are identical or different and each represents O or S, R3 and R4 are identical or different and each represents methyl or ethyl, and n is an integer of 1 to 4, or a solvent comprising a sulfone moiety and an ether or thioether moiety represented by formula (IV) … wherein R5 and R6 are identical or different and both represent a group represented by –R7-(O-CH2CH2)m-OR8, or one of R5 or R6 represents a C1-4 alkyl group and the other of R5 and R6 represents a group represented by R7-(O-CH2CH2)m-OR8, wherein m is an integer of 0 to 2, R7 represents CH2 or CH2CH2, and R8 represents methyl or ethyl” and amends claim 5 with similar changes.  This amendment changes the scope of the claims and therefore raises new issues that would require further search and/or consideration.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729